       Case 1:19-cv-00169-LEK-KJM Document 71 Filed 01/31/20 Page 1 of 1                                 PageID #: 663

                                                 CULPEPPER IP, LLLC
                                                           ATTORNEY AT LAW
                                                     75-170 HUALALAI ROAD, SUITE B204
KERRY S. CULPEPPER *                                       KAILUA-KONA, HI 96740

                                                            TEL: (808) 464-4047
* ADMITTED TO PRACTICE IN VIRGINIA, HAWAI’I                 FAX: (202) 204-5181
 AND BEFORE THE USPTO
                                                           www.culpepperip.com
                                                                 ____________

                                                      PATENTS, TRADEMARKS & COPYRIGHTS

            January 31, 2020


            Judge Kobayashi
            300 Ala Moana Blvd, # C338,
            Honolulu, HI 96850


            Case No.: Venice PI, LLC, et al. v. NGUYEN DINH MANH, et al., 1:19-cv-00169-LEK-KJM


            Dear Judge Kobayashi,


            I submitted a proposed stipulated consent judgment between Plaintiffs and Defendant Manh to your
            Orders email box on December 10, 2019. I am writing to request a status hearing to discuss any concerns
            regarding the proposed stipulated consent judgment. If such a status hearing is granted, I also request that
            I be permitted to attend by telephone.


            I have sent a copy of this letter to Defendant Manh by email.


            Sincerely,
            /s/Kerry Culpepper/
            Kerry S. Culpepper
            kculpepper@culpepperip.com
            Attorney for Plaintiffs


            Copy via email to Defendant Manh (justyousmileme@gmail.com)
